Title: From George Washington to Joseph Jones, 18 March 1783
From: Washington, George
To: Jones, Joseph


                        
                            Newburgh 18th March 1783
                        
                        The Storm, which seemed to be gathering with unfavourable prognostics—when I wrote to you last—is dispersed;
                            and we are again in a state of tranquility—But do not, my dear Sir, suffer this appearance of tranquility to relax your
                            endeavours to bring the requests of the Army to a conclusion. Believe me, the Officers are too much pressed by their
                            present wants, & are rendered too sore by the recollection of their past sufferings to be touched much longer upon
                            the string of forbearance, in matters wherein they can see no cause for delay—Nor would I have further reliance placed on
                            any influence of mine to dispel other clouds if more should arise from the causes of the last.
                        By my Official letter to Congress, and the papers inclosed in it, you will have a full view of my assurances
                            to, and the expectations of the Army; and I perswade myself that the well wishers to both, and of their Country, will exert
                            themselves to the utmost to irradicate the Seeds of distrust, & give every Satisfaction that justice requires, and
                            the means which Congress possess will enable them to do.
                        In a former letter I observed to you, that a liquidation of Accts in order that the Ballances might be
                            ascertained is the great object of the Army, and certainly nothing can be more reasonable. To have these Ballances
                            discharged at this, or in any short period—however desireable, they know is impracticable—and do not expect it; altho’, in
                            the meantime, they must labour under the pressure of those sufferings which is felt more sensibly by a comparison of
                            circumstances.
                        The situation of these Gentlemen merit the attention of every thinking and grateful mind. As Officers, they
                            have been obliged to dress & appear in character. to effect this, they have been obliged to anticipate their pay, or participate their Estates. By the first, debts have been
                            contracted—By the latter, their Patrimony is injured. To disband Men therefore under these circumstances, before their
                            Accounts are liquidated, and the Ballances ascertained, would be to sett open the doors of Goals, and then to close them
                            upon Seven years faithful & painful services. Under any circumstances which the nature of the case will admit,
                            they must be considerable sufferers; because necessity will compell them to part with their certificates for whatever they
                            will fetch, to avoid the evil I have mentioned above. And how much this will place them in the hand of
                            unfeeling—avaricious speculators, a recurrence to past experience will sufficiently prove.
                        It may be said by those who have no disposition to compensate the Services of the Army, that the Officers
                            have more foresight than to place dependence (in any alternative) upon the strength of their own Arm—I will readily
                            concede to these Gentlemen that no good could result from such an attempt, but I hope they will be equally candid in
                            acknowledging, that much mischief may flow from it—and that nothing is too extravagent, to expect from Men, who conceive
                            they are ungratefully & unjustly dealt by. especially too, if they can suppose that characters are not wanting to
                            foment every passion which leads to discord—and that there are  but,  time shall reveal the rest.
                        Let it suffice, that the very attempt would imply a want of justice, and fix an indelible stain upon our
                            national character; as the whole World—as well from the Enemies publications (without any intention to serve us) as our
                            own, must be strongly impressed with the sufferings of this Army from hunger, cold and nakedness in almost every stage of
                            the War.
                    